Citation Nr: 0917182	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound (GSW) of the right arm with 
muscle damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

In May 2007, the Board remanded the issue on appeal for 
further evidentiary development.

In December 2008, the Veteran submitted additional medical 
information to the Board without waiver of the RO's initial 
consideration of this evidence.  As this evidence consists of 
a treatment record for a disability other than the disability 
under consideration in the current appeal, the Board finds 
that it is not pertinent to the current appeal, and that 
further action with respect to the Veteran's submission of 
this evidence is therefore not warranted.  38 C.F.R. 
§ 20.1304(c) (2008).


FINDING OF FACT

The Veteran's residuals of GSW of the right arm with muscle 
damage is assigned a protected 30 percent rating for 
moderately severe disability to Muscle Group (MG)s V and VI, 
and there are small retained metallic fragments in the area 
of the acromioclavicular (AC) joint (MG IV) without 
additional muscular symptoms.  





CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not greater, for 
residuals of GSW of the right arm with muscle damage have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5304, 5305, 
and 5306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Prior to the initial adjudication of the veteran's claim for 
an increased rating, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in June 2004.  The claim was thereafter adjudicated 
in the September 2004 rating decision, the March 2005 
statement of the case, and the August 2008 supplemental 
statement of the case.  The June 2004 letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
Veteran was also advised of the bases for assigning increased 
ratings and effective dates in a letter dated in May 2007.

The Board acknowledges that the June 2004 VCAA letter sent to 
the Veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the June 2004 VCAA notice letter advised the 
Veteran that his statements and medical and employment 
records could be used to substantiate his claim, and the 
Veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the March 2005 
statement of the case and August 2008 supplemental statements 
of the case.  

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in the report from the 
Veteran's July 2004 VA examination, he maintained that being 
right-handed, his right arm muscle disability had limited a 
lot of his activities and he had missed on average 2-3 days 
of work per month.  Similarly, private examination in 
February 2005 revealed the Veteran's report of experiencing 
severe pain in his right shoulder with activities associated 
with his duties as a factory worker, and the Veteran 
reiterated at his most recent VA examination that his 
symptoms were worse at work, where he was the set-up man with 
tools for a machine.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service, VA and private outpatient 
treatment records.  The Veteran was also afforded multiple VA 
examinations to support his increased rating claim, and 
although the Veteran's service representative has recently 
contended that not all of the questions posed in the Board's 
May 2007 remand were addressed by the August 2008 examiner, 
the Board finds that the results of this examination were 
adequate for rating purposes, and that in view of the Board's 
decision to assign the highest schedular rating for this 
disability under the applicable rating criteria, any failure 
to address any of the questions posed by the Board cannot be 
considered prejudicial to the Veteran.  In addition, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating

Background

Service connection for residuals of a GSW of the right arm 
with muscle damage was established by a February 1969 rating 
decision, at which time a 50 percent evaluation was assigned.  
Service treatment records reflect that the Veteran was 
admitted to the United States Naval Hospital in Guam on April 
2, 1968 with a GSW of the right arm and a fracture of the 
right humerus with radial nerve palsy.  It was noted that the 
Veteran had been wounded on March 30, 1968 by enemy fire near 
Phu Bai, Vietnam.  He was treated in Phu Bai with debridement 
of the wound and a Velpeau bandage was applied.  At the time 
of the surgery, it was noted that he had both right radial 
and ulnar nerve deficits.  X-rays of the right humerus 
revealed an open fracture in the middle one-third of the 
humerus with several millimeters distraction of the 
fragments.  A slight medial displacement of the distal 
fragment and lateral angulation of the fracture site was also 
noted, as were shrapnel fragments superimposed in the area.  

Treatment in Guam consisted of debridement and delayed 
primary closure of the two wounds of the right arm on April 
5, 1968.  Two drains were left in the wounds at the time of 
surgery.  The drains were removed on April 7, 1968.  On April 
12, the right arm was placed in a long-arm plaster cast.  The 
Veteran was transferred to a hospital in the continental 
United States on April 25.  The Veteran later arrived at the 
Naval Hospital in Newport, Rhode Island on April 29.  The 
records from this facility reflect that the Veteran sustained 
a through and through GSW of his right upper arm.  A fracture 
of the right humerus (mid-shaft) resulted, together with 
involvement of the ulnar and radial nerves.  Physical 
examination on admission to this hospital disclosed some 
superficial infection and weakness in the wrist and finger 
extension.  X-rays of the right upper arm showed scattered 
metallic fragments.  The fracture of the humerus was in good 
alignment with approximately 50 percent displacement.  There 
was satisfactory progression of union.  

Following VA examination in August 1970, the rating for the 
Veteran's residuals of GSW of the right arm with muscle 
damage was reduced to 30 percent, effective from August 1970.  
However, the Veteran was also assigned a 30 percent separate 
rating for his right radicular nerve neuropathy, a 10 percent 
separate rating for his ulnar nerve neuropathy, and a 
noncompensable rating for his scars of the elbow, forearm, 
chest, and neck.  

In a rating decision in March 1972, the Veteran was also 
assigned a separate rating for recurrent subluxation of the 
right shoulder as secondary to his service-connected 
residuals of GSW.  

The Veteran filed the subject claim for an increased rating 
for residuals of GSW of the right arm with muscle damage in 
March 2004.  The Veteran's claims for increased ratings for 
postoperative residuals, right shoulder, with degenerative 
changes of the rotator cuff tendons, limited motion, and a 
history of recurrent subluxation, right radial nerve 
neuropathy, and left ulnar nerve neuropathy were denied by 
the Board in May 2007.  

VA joints examination in July 2004 revealed the Veteran's 
report that all of his service-connected residuals of GSW had 
worsened, and limited a lot of his daily activities, 
including his work.  Examination of elbow flexion, and 
forearm supination and pronation were within normal limits.  
The impression was chronic shoulder pain with history of 
severe GSW with resultant peripheral neuropathy (the ulnar 
and radial nerve).  

Private examination in June 2005 revealed that the Veteran 
sustained a left shoulder and upper arm occupational injury 
in May 2005.  Examination of the right shoulder biceps 
revealed obvious atrophy laterally.  Radiographs of the right 
shoulder revealed a couple of pieces of shrapnel in the soft 
tissues.  

At the Veteran's hearing before the Board in June 2005, the 
Veteran testified that his right arm was a lot weaker than 
his left (transcript (T.) at p. 5).  His symptoms would also 
worsen with increased activity (T. at p. 15).  

VA muscles examination in August of 2008 revealed the 
Veteran's report of a GSW to the right upper arm, thru biceps 
and triceps muscles, with some shrapnel remaining in the 
right shoulder.  He currently had constant pain in the right 
shoulder.  He also reported weakness in the right arm with 
numbness and tingling in his first two digits since surgery.  
The examiner indicated that the muscles damaged by the GSW 
consisted of the biceps and triceps.  In the area of the 
biceps, there was a 7 inch by 1 inch hypertrophied area with 
depression, loss of muscle mass, and decreased sensation.  
The right arm was noted to measure 11 inches compared with 
the left, which was 11 3/4 inches.  Muscle strength was 
reduced at 4/5 on the right compared with 5/5 on the left.  
There was no loss of muscle function.  Joint function 
affected by the injury was the shoulder, elbow and forearm.  
Elbow flexion was from 10 to 140 degrees and forearm 
supination and pronation was 0 to 85 and 70 degrees, 
respectively.  The overall diagnosis was degenerative changes 
of the right acromioclavicular joint status post surgical 
repair.  The Veteran had evidence of shrapnel in the shoulder 
that was limiting the evaluation of the AC joint secondary to 
the ferromagnetic cystic formation along the humeral head at 
the insertion site of the supraspinatus tendon.  


Analysis

Initially, the Board would like to point out that the sole 
issue for appellate consideration is entitlement to a rating 
in excess of 30 percent for the Veteran's residuals of GSW of 
the right arm with muscle damage, a rating protected under 
38 C.F.R. § 3.951(b) (2008).  The Veteran's entitlement to 
increased ratings for his orthopedic shoulder and 
radial/ulnar disability was previously considered by the 
Board in May 2007, and will not be addressed in this 
decision, other than for the purpose of noting that such 
disability may not be additionally considered for determining 
entitlement for an increased rating for muscle injury to MGs 
IV, V, and VI.  At this point, the Board would like to note 
that while it has additionally considered the issue of 
entitlement to a separate rating for orthopedic disability to 
the right elbow, the slight limitation of motion recently 
indicated at the August 2008 VA examination is not sufficient 
to warrant a compensable rating for limitation of the right 
arm or forearm.  

The Board would additionally like to note that while the most 
recent VA examiner did not specifically state that the 
Veteran's right shoulder demonstrated retained metallic 
fragments in MG IV, the Board finds that his notation of the 
presence of fragments in the area of the right AC joint is 
sufficient to enable the Board to conclude that in addition 
to MGs V and VI, there are also residuals of muscle damage to 
MG IV.  

Under the rating criteria for muscle injuries, Diagnostic 
Code 5301 pertains to MG I, which relates to the damage of 
the extrinsic muscles of the shoulder girdle: trapezius, 
levator scapulae and serratus magnus.  (Function: Upward 
rotation of scapula; elevation of arm above shoulder level.)  
The disability ratings for slight, moderate, moderately 
severe, and severe disabilities of the dominant shoulder are 
noncompensable, 10, 30, and 40, respectively.  Diagnostic 
Code 5302 pertains to MG II, which relates to the damage of 
the extrinsic muscles of the shoulder girdle: pectoralis 
major, latissimus dorsi and teres major, pectoralis minor, 
and rhomboid.  (Function: Depression of arm from vertical 
overhead to hanging at side; downward rotation of scapula; 1 
and 2 act with Group III in forward and backward swing of the 
arm.)  The disability ratings for slight, moderate, 
moderately severe, and severe disabilities of the dominant 
shoulder are noncompensable, 20, 30, and 40, respectively.  
Diagnostic Code 5303 pertains to MG III, which relates to the 
damage of the intrinsic muscles of the shoulder girdle: 
pectoralis major and deltoid. (Function: Elevation and 
abduction of arm to level of shoulder; act with 1 and 2 of 
Group II in forward and backward swing of the arm.)  The 
disability ratings for slight, moderate, moderately severe, 
and severe MG III disabilities of the dominant shoulder are 
noncompensable, 20, 30, and 40.

Diagnostic Code 5304 pertains to MG IV, which relates to the 
damage of the additional intrinsic muscles of the shoulder 
girdle: supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.  (Function: 
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG IV 
disabilities of the dominant shoulder are noncompensable, 10, 
20, and 30, respectively.  Diagnostic Code 5305 pertains to 
MG V, which relates to the damage of the flexor muscles of 
the elbow: biceps, brachialis, and brachioradialis.  
(Function: supination and flexion of the elbow.)  The 
disability ratings for slight, moderate, moderately severe, 
and severe MG V disabilities of the dominant shoulder are 
noncompensable, 10, 30, and 40, respectively.  Finally, 
Diagnostic Code 5306 pertains to MG VI, which relates to the 
damage of the extensor muscles of the elbow: triceps and 
anconeus.  (Function: extension of the elbow.)  The 
disability ratings for slight moderate, moderately severe, 
and severe MG VI disabilities of the dominant shoulder are 
noncompensable, 10, 30, and 40, respectively.  

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)  For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)  There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)  In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)  In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)  The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)  For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

The VA Schedule for Rating Disabilities for muscle injuries 
was revised, effective July 3, 1997.  See 38 C.F.R. § 4.56 
(2008).  Under the rating schedule, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved, unless for 
locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

Severe muscle disability under 38 C.F.R. § 4.56 consists of 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Objective 
findings of a severe disability include the following: 
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  38 C.F.R. § 4.56.  

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.  

Under the current rating schedule, MGs IV, V, and VI are all 
in the same anatomical region.  In addition, the muscle 
injury to MG IV affects the shoulder and Group V and VI 
affect the shoulder and the elbow.  Thus, the groups are in 
the same anatomical region but affect two joints.  Under the 
rating criteria, where there are compensable MG injuries (the 
Board finds the presence of metallic fragments in the right 
AC joint is consistent with at least moderate disability of 
MG IV) which are in the same anatomical region but do not act 
on the same joint, the evaluation for the most severely 
injured MG will be increased by one level and used as the 
combined evaluation for the affected MGs.  Thus, the rating 
for moderate injury to MG IV and the protected 30 percent 
rating for moderately severe injury to MG V and VI, is a 
single elevated rating of 40 percent under Code 5305 or 5306.  
The Board alternatively considered finding severe disability 
on the basis that the original injury was consistent with an 
open comminuted fracture; however, the Board finds that there 
is insufficient evidence of fragmentation of bone to warrant 
such a conclusion. 

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
residuals of GSW of the right arm with muscle damage cause 
weakness and atrophy of the right arm that impact his ability 
to do certain activities at home and at work.  Such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the Veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.  


ORDER

Entitlement to a 40 percent rating, but not greater, for 
residuals of GSW of the right arm with muscle damage is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


